ITEMID: 001-102806
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: STARUCH v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza;Vincent A. De Gaetano
TEXT: The applicant, Mr Stanisław Staruch, is a Polish citizen who was born in 1972 and is currently detained in Chełm Prison. He was represented before the Court by Mr P. Sendecki, a lawyer practising in Lublin.
From 24 April 2003 to date the applicant has been serving a prison sentence in Chełm Prison.
The applicant submitted that throughout his detention he was held in overcrowded cells. By way of example, he submitted that he had been incarcerated together with five other detainees in a cell of about 15 m². The level of overcrowding was such that at times, and each time for a period of several weeks, he was forced to sleep on a mattress on the floor of his cell.
The applicant further submitted that overcrowding had resulted in increased tension, conflict and self-inflicted injuries among detainees as well as in the deterioration of the prison’s sanitary conditions.
The Government acknowledged that the applicant might have been temporarily placed in cells with a space of less than 3 m² per prisoner. They stressed, however, that the prison authorities had not been storing information as to the exact number of prisoners detained in each cell on specific days.
The Government submitted that during the applicant’s detention in Chełm Prison the prison authorities had never used measures of direct coercion against him. There had been no conflicts in the cells where the applicant had been serving his sentence.
More recently, the Government also submitted that on an unspecified date, presumably in November 2009, the applicant had been placed in a cell in which the statutory minimum standard of 3 m² per person was respected. The applicant did not contest this submission.
The applicant filed one complaint with the Governor of Chełm Prison (Dyrektor Zakładu Karnego), alleging overcrowding and inadequate conditions of his detention. On 23 October 2007 his complaint was dismissed as unfounded. In addition, the applicant submitted that, on many occasions, he had brought the issue of his detention conditions to the attention of the prison authorities by way of oral complaints.
The applicant did not bring a civil action in tort to seek compensation for the infringement of his personal rights.
(See Siedlecki and 9 other applications v. Poland, no. 5246/03).
